EXHIBIT 10.1

[BR Letterhead]

[Date]

[Name and Address]

Dear [ ]:

The Company offers Stock Options to its key employees as an incentive to focus
on shareholder interests and long-term performance. As a key employee, you can
impact the long-term performance of the Company and have been selected to
participate in the Burlington Resources Inc. 2002 Stock Incentive Plan (“Plan”).

On [ ], you were awarded a grant of [      ] Incentive Stock Options (“ISOs”)
and [      ] Non-Qualified Stock Options (“NQSOs”) for Burlington Resources
Common Stock, at an exercise price of $[     ] per share.

One-half (1/2) of the stock options will vest and become exercisable after you
have completed each of the first and second years respectively, of continuous
employment with the Company or a subsidiary after [ ], except in the case of
death or Permanent Disability (as defined by the Plan) or termination of your
employment by the Company without Cause (as defined by the Plan) or your
termination for Good Reason (as defined by the Plan). All of your ISOs will vest
after the first year, subject to the terms and conditions of the Plan. Once
vested, your NQSOs and ISOs may be exercised, in whole or in part, through [ ],
and [     ], respectively, unless sooner terminated as a result of Plan
provisions.

Other Information

If your employment with the Company terminates, all unvested options expire,
except in certain circumstances described in the Plan, and vested options remain
outstanding only to the extent and for the period provided in the Plan. Please
be aware that the exercise of options has certain tax consequences. Please
consult your personal tax advisor before exercising your options. For more
information on these topics, please refer to the enclosed Summary Plan
Description.

Exercise of your options must be confirmed in writing and delivered to the
Corporate Secretary at the Corporate office in Houston, Texas, specifying the
option to be exercised, exercise price and number of shares. In order to
exercise an option, you must submit full payment in cash, BR Common Stock owned
by you for at least six months and having a fair market value equal to the
option price, or a combination of cash and BR Common Stock, or participate in a
cashless exercise program through a broker approved in advance by the Corporate
Secretary. You must also arrange

for the payment to the Company of applicable withholding taxes resulting from
the exercise of the option once the Company has notified you of the amount due.

The Options are subject to all of the terms and conditions of the Plan. For more
information regarding options, please refer to the Plan, the enclosed Plan
Summary and Summary Plan Description.

If you have any questions, please call [ ] at [ ].

Sincerely,

[ ]

